 



EXHIBIT 10.1
ASSET PURCHASE AND SALE AGREEMENT
     This Asset Purchase and Sale Agreement, dated as of January 17, 2006, is by
and among NGAS Gathering, LLC, a Kentucky limited liability company (“Buyer”),
Duke Energy Gas Services, LLC, a Delaware limited liability company (“Seller”)
and Daugherty Petroleum, Inc., a Kentucky corporation (“Guarantor”), as Buyer’s
Guarantor. Buyer and Seller are sometimes individually referred to as a “Party”
and sometimes collectively referred to as the “Parties.”
RECITALS
     WHEREAS, Seller desires to transfer to Buyer certain properties and assets
and certain of the liabilities and obligations related thereto, and Buyer
desires to acquire such properties and assets and assume such liabilities and
obligations, all upon the terms and subject to the conditions set forth herein.
AGREEMENT
     NOW, THEREFORE, in consideration of the mutual covenants and agreements in
this Agreement, the Parties and Guarantor, intending to be legally bound, agree
as follows:
ARTICLE 1
DEFINITIONS AND CONSTRUCTION
     1.01 Definitions. As used in this Agreement, the following defined terms
have the meanings indicated below:
     “$” or “Dollars” means the lawful currency of the United States of America.
     “Affiliate” means any Person that directly, or indirectly through one or
more intermediaries, Controls or is Controlled By or is Under Common Control
With the Person specified at the relevant time.
     “Agreement” means this Asset Purchase and Sale Agreement.
     “Assumed Liabilities” means (a) any and all historical environmental
liabilities arising out of the operation and performance of the Purchased Assets
prior to the Closing Date; and (b) any and all obligations arising out of the
operation of the Purchased Assets and performance of the Purchased Contracts
after the Closing Date.
     “Beech Grove Trap Site” means the location of the JT device and equipment,
which is adjacent to the Rogersville equipment.
     “Business Day” means a day other than Saturday, Sunday or any day on which
banks located in Houston, Texas, are authorized or obligated to close.
     “Buyer” has the meaning set forth in the preamble to this Agreement.
     “Claim” means any filing, investigation, Proceeding, written claim or
written demand.
     “Closing” means the consummation of the transactions contemplated by
Section 2.01.
     “Closing Date” means the date on which Closing occurs.
     “Code” means the Internal Revenue Code of 1986.

 



--------------------------------------------------------------------------------



 



     “Control” of a Person means the possession, direct or indirect, of the
power to elect a majority of such Person’s board of directors or similar
governing body, or to direct or cause the direction of the management, business
and policies of such Person, whether through ownership of voting securities, by
contract or otherwise (and the terms “Controlled By” and “Under Common Control
With” have correlative meanings).
     “CNR” means Columbia Natural Resources, LLC.
     “Deductible” has the meaning set forth in Section 9.02.
     “Dispute” has the meaning set forth in Section 11.15.
     “East Tennessee” means East Tennessee Natural Gas, LLC.
     “East Tennessee Purchased Assets” means that portion of the Stone Mountain
Gathering System consisting of the 10 inch gathering line commencing at the
Relocation Point and continuing southward to the remainder of the line to the
interconnect with the East Tennessee System at Rogersville, as set out on the
indicative diagram attached hereto as Exhibit A.
     “East Tennessee System” means that gathering and transmission system owned
by East Tennessee.
     “Excluded Assets” means any and all of the following: (a) all cash or cash
equivalents; (b) all accounts payable or accounts receivable or other working
capital items; (c) any indebtedness owed to or by Seller; (d) the East Tennessee
Purchased Assets; (e) all claims of Seller, if any, against third parties based
on facts or events occurring prior to the Closing Date (excluding any claims,
counterclaims or defenses related to Assumed Liabilities); (f) all insurance
policies and rights thereunder, including rights to any cancellation value as of
the Closing Date; (g) all corporate, financial, tax and legal (other than title)
records of Seller that do not constitute Records; (h) all proprietary or
confidential business or technical information, intellectual property, records
and policies which relate to Seller and its lines of business other than the
Purchased Assets; (i) all marks of Seller, including any and all trademarks or
service marks, trade names, slogans or other like property relating to or
including the name “Duke” or and any derivatives or variations thereof, and any
Duke logos; and (j) all refunds of costs or expenses borne by Seller prior to
the Closing Date.
     “FERC” means the Federal Energy Regulatory Commission.
     “GAAP” means accounting principles generally accepted in the United States,
consistently applied throughout the specified period.
     “Governmental Authority” means any court, tribunal, arbitrator, arbitration
panel, authority, agency, commission, official or other instrumentality of the
United States, any foreign country, any domestic or foreign province, state,
county, city or other political subdivision or any Native American tribal
council or similar governing entity.
     “Guarantor” has the meaning set forth in the preamble to this Agreement.
     “Guaranty Agreement” means a guaranty executed by Guarantor substantially
in the form of Exhibit G attached hereto.
     “Interconnect Agreement” means an agreement executed by Buyer substantially
in the form of Exhibit H attached hereto and including a requirement that Buyer
inspect, verify and provide to East Tennessee documentation on the pressure set
point, capacity and mechanical operability of the overpressure protection
equipment utilized to protect the Stone Mountain Gathering System.
     “JT Plant Site ” means the Rogersville JT booster and plant site.
     “Knowledge” means, with regard to Seller, the actual knowledge of Patrick
T. Gibson, Randy J. Riha and Gary E. Dial.

2



--------------------------------------------------------------------------------



 



     “Laws” means all laws, Orders, statutes, rules, regulations, ordinances and
other pronouncements having the effect of law of the United States, any foreign
country, any domestic or foreign province, state, county, city or other
political subdivision or of any Governmental Authority and all common law.
     “Letter of Credit” means an irrevocable standby letter of credit in the
amount of Two Million Dollars ($2,000,000.00), issued by Key Bank or another
bank acceptable to Seller, effective from the Closing Date until the second
anniversary of the Closing Date, and substantially in the form of Exhibit J
attached hereto.
     “Liability Cap” means an amount equal to 50% of the Purchase Price.
     “Liens” means any mortgage, pledge, assessment, security interest or other
similar lien.
     “Liquidated Damages” has the meaning set forth in Section 5.02(e)
     “Losses” means any and all judgments, losses, liabilities, damages, fines,
penalties, deficiencies and reasonable costs and expenses (including interest,
court costs and reasonable fees of attorneys, accountants and other experts).
     “Meters” means the five customer delivery meters as more particularly
described on Exhibit B attached hereto.
     “Natural Gas Act” means that certain federal statute codified in the United
States Code at 15 U.S.C. Sections 717 through 717(w), regulating the
transportation and sale of natural gas in interstate commerce.
     “Neutral Party” means any Person that is not an Affiliate of and who has
not previously been employed by any Party and does not have a direct or indirect
interest in any Party or in any Person having an ownership interest in any Party
or in the subject matter of the arbitration.
     “Notice of Arbitration” has the meaning set forth in Section 11.15.
     “Operating Agreement” means the agreement between Seller and Buyer, in
effect immediately prior to Closing, detailing the responsibilities and
obligations of Buyer as operator of assets in the Stone Mountain Gathering
System.
     “Order” means any order, judgment, injunction, edict, decree, ruling,
pronouncement, determination, decision, opinion, verdict, sentence, writ or
award issued, made, entered, rendered or otherwise put into effect by or under
the authority of any Governmental Authority.
     “Ordinary Course of Business” means the ordinary course of business
substantially consistent with relevant past practices.
     “Party” and “Parties” have the respective meanings set forth in the
preamble of this Agreement.
     “Permits” means the permits and authorizations listed on Exhibit D attached
hereto required to operate the Purchased Assets.
     “Permitted Liens” means (a) liens for Taxes or assessments not yet due and
payable; (b) terms and conditions of any leases that have been disclosed to
Buyer on an appropriate schedule to this Agreement; (c) such liens,
imperfections in title, charges, easements, restrictions, encumbrances or other
matters that are due to zoning or subdivision laws or regulations that do not
materially and adversely affect the specific Purchased Asset to which they
relate for the use to which they are put; (d) such other liens, imperfections in
title, charges, easements, restrictions, encumbrances or other matters that do
not materially and adversely affect the specific Purchased Asset to which they
relate for the use to which they are put; and (e) any Liens created by Buyer or
its Affiliates.
     “Person” means any natural person, corporation, general partnership,
limited partnership, limited liability company, proprietorship, other business
organization, trust, union, association or Governmental Authority.

3



--------------------------------------------------------------------------------



 



     “Prior Notice Filing with FERC” means the filing with FERC that East
Tennessee submits in accordance with Section 157.205 of FERC’s regulations
regarding East Tennessee’s acquisition of the East Tennessee Purchased Assets.
     “Proceeding” means any action, suit, litigation, arbitration, proceeding
(including any civil, criminal, administrative, investigative or appellate
proceeding and any informal proceeding), prosecution, contest, hearing, inquest,
audit or investigation commenced, brought, conducted or heard by or before any
Governmental Authority.
     “Purchase Price” means an amount equal to Eighteen Million Dollars
($18,000,000.00).
     “Purchased Assets” means all of Seller’s right, title and interest in and
to (a) the Purchased System, (b) the JT Plant Site, (c) the Rogersville
Equipment, (d) the ROWS, (e) the Meters and (f) the Purchased Contracts.
     “Purchased Contracts” means the contacts relating to the Purchased Assets
listed on Exhibit C attached hereto.
     “Purchased System” means that portion of the Stone Mountain Gathering
System consisting of (a) the 10 inch gathering line commencing at the Relocation
Point and continuing northward for the remainder of the line, (b) the entire
eight inch “Claiborne County Utility District line”, the entire six inch “Amvest
line”, the entire six inch “Hickory Flats Prison line”, the four inch and larger
gathering lines located in Lee County, Virginia and all of the production lines
upstream of the Relocation Point as set out on the indicative diagram attached
hereto as Exhibit A, (c) the Rose Hill Compressor, the Martins Fork Compressor
and the Amvest Compressor as set forth on the indicative diagram attached hereto
as Exhibit A, and (d) the pipeline facilities, trap sites, delivery meters and
regulator stations associated with these lines.
     “Records” means (a) all of Seller’s right, title and interest in and to all
existing contract, land, title, engineering, environmental, operating,
accounting, business, marketing, and other data (whether electronic or hard
copy), files, documents, instruments, notes, papers, ledgers, journals, reports,
abstracts, surveys, keys, lock combinations, computer access codes and similar
information, maps, books, records, and studies relating exclusively to the
Purchased Assets, but excluding records or portions of records (i) related to
any Excluded Assets, (ii) prepared in connection with the sale of the Purchased
Assets, (iii) related to consolidated and consolidating financial, accounting or
tax information of Seller and its Affiliates other than such information that
relates solely to the Purchased Assets, or (iv) related to any current
employees, and (b) all of Buyer’s right, title and interest in and to all
existing contract, land, title, engineering, environmental, operating,
accounting, business, marketing, and other data (whether electronic or hard
copy), files, documents, instruments, notes, papers, ledgers, journals, reports,
abstracts, surveys, keys, lock combinations, computer access codes and similar
information, maps, books, records, and studies relating exclusively to the East
Tennessee Purchased Assets.
     “Relocation Activities” has the meaning set forth in Section 5.02(c).
     “Relocation Assets” has the meaning set forth in Section 5.02(a).
     “Relocation Deadline” has the meaning set forth in Section 5.02(a).
     “Relocation Point” means the mutually agreed upon point for the relocation
of the Rogersville Equipment, such point located at N 3640.9646, W 8320.1077,
Rose Hill, Lee County, Virginia.
     “Relocation Standards” has the meaning set forth in Section 5.02(d).
     “Representatives” means, with respect to any Person, the officers,
directors, employees, representatives and agents of such Person.
     “Rogersville Equipment” has the meaning set forth in Section 5.02(a).
     “Rose Hill Input” has the meaning set forth in Section 5.02(a).

4



--------------------------------------------------------------------------------



 



     “ROWS” means all of the rights-of-way associated with the Purchased Assets
that are granted to or held by Seller.
     “Seller” has the meaning set forth in the preamble of this Agreement.
     “Seller’s Remedial Right” has the meaning set forth in Section 5.02(c).
     “Stone Mountain Gathering System” means that gathering system located in
Hawkins, Hancock and Claiborne Counties, Tennessee, Lee County, Virginia and
Harlan and Bell Counties, Kentucky, which includes the Purchased System as well
as the East Tennessee Purchased Assets.
     “Tax” includes any taxes, duties, fees, premiums, assessments, imposts,
levies and other charges of any kind whatsoever imposed by any Governmental
Authority, including all interest, penalties, fines, additions to tax or other
additional amounts imposed by any Governmental Authority in respect thereof, and
including those levied on, or measured by, or referred to as, income, gross
receipts, profits, capital, transfer, land transfer, sales, goods and services,
harmonized sales, use, value-added, excise, stamp, withholding, business,
franchising, property, development, occupancy, employer health, payroll,
employment, health, social services, education and social security taxes, all
surtaxes, all customs duties and import and export taxes, countervail and
anti-dumping, all license, franchise and registration fees and all employment
insurance, health insurance and government pension plan premiums or
contributions.
     “Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.
     “USA Compression” has the meaning set forth in Section 5.02(b).
     1.02 Construction of Certain Terms and Phrases. Unless the context of this
Agreement otherwise requires: (a) words of any gender include each other gender;
(b) words using the singular or plural number also include the plural or
singular number, respectively; (c) the terms “hereof,” “herein,” “hereby” and
derivative or similar words refer to this entire Agreement; (d) the terms
“Article” or “Section” refer to the specified Article or Section of this
Agreement; (e) the terms “include” or “including” mean including without
limiting the generality of any description preceding such term; (f) any
reference to a Law shall include any amendment thereof or any successor thereto
and any rules and regulations promulgated thereunder; and (g) references to
corporate stockholders, directors and officers shall include members, managers
and officers of a limited liability company, and Persons occupying positions
with equivalent functions in any other entity. Whenever this Agreement refers to
a number of days, such number shall refer to calendar days unless Business Days
are specified. All accounting terms used herein and not expressly defined herein
shall have the meanings given to them under GAAP.
ARTICLE 2
PURCHASE AND SALE OF PURCHASED ASSETS
     2.01 Purchase and Sale. On the terms and subject to the conditions set
forth in this Agreement: (a) Seller shall sell, transfer, assign and deliver to
Buyer the Purchased Assets; (b) Buyer shall purchase and accept the Purchased
Assets in exchange for the Purchase Price; and (c) Buyer shall assume and agree
to pay, perform, discharge and indemnify Seller for the Assumed Liabilities. For
purposes of greater certainty, the Purchased Assets shall not include, and Buyer
shall not obtain any rights whatsoever in, the Excluded Assets.
     2.02 Closing. The Closing will take place at the offices of Vinson & Elkins
L.L.P., 1001 Fannin Street, Houston, Texas, 77002, at 10:00 A.M. local time in
Houston, Texas, on the later to occur of (a) March 31, 2006 and (b) the fifth
Business Day after satisfaction or waiver of the conditions set forth in
Articles 6 and 7. Closing shall be deemed effective as of 12:00 A.M. local time
in Houston, Texas, on the Closing Date. At the Closing:
          (a) Buyer shall pay (or cause to be paid) the Purchase Price by wire
transfer of immediately available U.S. funds to such account as Seller may
direct by notice delivered to Buyer by Seller at least three Business Days
before the Closing, or, in the absence of such notice, by check.
          (b) Subject in all circumstances to Section 5.08, Seller shall assign
and transfer to Buyer title, free and clear of all Liens, except Permitted
Liens, in and to the Purchased Assets, by delivery of a bill of sale,

5



--------------------------------------------------------------------------------



 



substantially in the form of Exhibit E attached hereto, (i) a special warranty
deed, substantially in the form of Exhibit F attached hereto, and (ii) all other
instruments of transfer, assignment and conveyance, as shall be necessary to
vest in Buyer all the right, title and interest of Seller in and to the
Purchased Assets.
          (c) Buyer shall accept title to the Purchased Assets and shall deliver
to Seller an executed bill of sale, substantially in the form of Exhibit E
attached hereto.
          (d) Seller and Buyer shall deliver the certificates and other
contracts, documents, instruments and items required to be delivered hereunder
pursuant to Articles 6 and 7.
          (e) Seller shall obtain from the counter party to each Purchased
Contract an assignment and release agreement.
          (f) Buyer shall deliver the Letter of Credit.
          (g) Buyer shall deliver the Interconnect Agreement.
ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF SELLER
     Seller hereby represents and warrants to Buyer that the statements
contained in this Article 3 are correct on the date hereof as follows:
     3.01 Organization. Seller is a limited liability company duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization.
     3.02 Authority. Seller has all requisite corporate power and authority to
execute and deliver this Agreement and any other documents or instruments
delivered by Seller pursuant hereto, to perform its obligations hereunder and to
consummate the transactions contemplated hereby. The execution and delivery by
Seller of this Agreement and the performance by Seller of its obligations
hereunder have been duly and validly authorized by all necessary corporate
action on behalf of Seller. This Agreement has been duly and validly executed
and delivered by Seller and, assuming due and valid execution and delivery by
Buyer of this Agreement, constitutes the legal, valid and binding obligation of
Seller enforceable against Seller in accordance with its terms.
     3.03 No Conflicts. The execution and delivery by Seller of this Agreement,
the performance by Seller of its obligations hereunder and the consummation of
the transactions contemplated hereby by Seller, do not:
          (a) conflict with or result in a violation or breach of any of the
terms, conditions or provisions of the articles of incorporation, bylaws or any
other organizational document of Seller;
          (b) cause a violation of or result in a default (or give rise to any
right of purchase, termination, cancellation or acceleration) under any note,
bond, mortgage, indenture, license, agreement or other instrument or obligation
to which Seller is a party, which violation or default (or right of purchase,
termination, cancellation or acceleration) would impair or delay the
consummation of the transactions contemplated hereby; or
          (c) assuming that the FERC proceeding initiated by the Prior Notice
Filing with FERC results in East Tennessee having all requisite authorization
under the Natural Gas Act to acquire the East Tennessee Purchased Assets,
conflict with or result in a violation or breach of any term or provision of any
Law applicable to Seller or the Purchased Assets, which conflict, violation or
breach would impair or delay the consummation of the transactions contemplated
hereby.
     3.04 Ownership of Purchased Assets. Seller, in its own name or as successor
to Duke Energy Gas Services Corporation, holds title to the Purchased Assets
free and clear of any Liens except Permitted Liens.
     3.05 Governmental Approvals and Filings. Except for the approval
contemplated by the Prior Notice Filing with FERC, no waiting period, consent,
approval or action of, or filing on the part of Seller with or notice to

6



--------------------------------------------------------------------------------



 



any Governmental Authority is required in connection with the execution,
delivery and performance of this Agreement or the consummation of the
transactions contemplated hereby.
     3.06 Legal Proceedings. There are no Claims pending or, to the knowledge of
Seller, threatened against Seller that would result in the issuance of an Order
restraining, enjoining or otherwise prohibiting or making illegal any of the
transactions contemplated by this Agreement.
     3.07 Compliance with Laws. Seller is in compliance with all Laws applicable
to it, except to the extent that noncompliance would not restrain, enjoin or
otherwise prohibit or make illegal any of the transactions contemplated by this
Agreement. To Seller’s Knowledge, no written notices of violation, correction
orders, cessation orders, notices of penalty, notices of proposed assessment or
other written notices (which remains outstanding or unabated) have been issued
by any Governmental Authority or third party that any operations under the
Permits are not in compliance with any applicable Laws. To Seller’s Knowledge,
Seller has not entered into or agreed to any Order and is not subject to any
Order relating to compliance with any applicable Laws pertaining to the
operation of the Purchased Assets.
ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF BUYER
     Buyer hereby represents and warrants to Seller that the statements
contained in this Article 4 are correct on the date hereof as follows:
     4.01 Organization. Buyer is a limited liability company duly organized,
validly existing and in good standing under the laws of the Commonwealth of
Kentucky.
     4.02 Authority. Buyer has all requisite corporate power and authority to
execute and deliver this Agreement, to perform its obligations hereunder and to
consummate the transactions contemplated hereby, including purchasing the
Purchased Assets. The execution and delivery by Buyer of this Agreement and the
performance by Buyer of its obligations hereunder have been duly and validly
authorized by all necessary corporate action on behalf of Buyer. This Agreement
has been duly and validly executed and delivered by Buyer and, assuming due and
valid execution and delivery by Seller of this Agreement, constitutes the legal,
valid and binding obligation of Buyer enforceable against Buyer in accordance
with its terms.
     4.03 No Conflicts. The execution and delivery by Buyer of this Agreement,
the performance by Buyer of its obligations hereunder, and the consummation of
the transactions contemplated hereby, do not:
          (a) conflict with or result in a violation or breach of any of the
terms, conditions or provisions of the articles of formation, limited liability
company agreement or any other organizational document of Buyer;
          (b) cause a violation of or result in a default (or give rise to any
right of purchase, termination, cancellation or acceleration) under any note,
bond, mortgage, indenture, license, agreement or other instrument or obligation
to which Buyer is a party, which violation or default (or right of purchase,
termination, cancellation or acceleration) would impair or delay the
consummation of the transactions contemplated hereby; or
          (c) conflict with, or result in a violation or breach of any term or
provision of any Law applicable to Buyer, which conflict, violation or breach
would impair or delay the consummation of the transactions contemplated hereby.
     4.04 Governmental Approvals and Filings. No waiting period, consent,
approval or action of, filing on the part of Buyer with or notice to any
Governmental Authority is required in connection with the execution, delivery
and performance of this Agreement or the consummation of the transactions
contemplated hereby.
     4.05 Legal Proceedings. There are no Claims pending or, to the knowledge of
Buyer, threatened against Buyer that would result in the issuance of an Order
restraining, enjoining or otherwise prohibiting or making illegal any of the
transactions contemplated by this Agreement.

7



--------------------------------------------------------------------------------



 



     4.06 Compliance with Laws. Buyer is in compliance with all Laws applicable
to it, except to the extent that noncompliance would not restrain, enjoin or
otherwise prohibit or make illegal any of the transactions contemplated by this
Agreement.
ARTICLE 5
COVENANTS, WAIVERS AND CONSENTS
     5.01 Regulatory Approvals. (a) Commencing promptly following the date
hereof, each Party shall use commercially reasonable efforts, each at its own
cost and expense, to (i) obtain as promptly as practicable all consents,
approvals or actions of, make all filings with, and give all notices to,
Governmental Authorities required in respect of such Party or its Affiliates to
consummate the transactions contemplated hereby, including the approval
contemplated by the Prior Notice Filing with FERC, (ii) provide such other
information and communications to such Governmental Authorities and otherwise
cooperate as such Governmental Authorities may reasonably request in connection
therewith and (iii) provide reasonable cooperation to the other Party in
obtaining other consents, approvals or actions of, making all filings with and
giving all notices to Governmental Authorities required to consummate the
transactions contemplated hereby.
          (b) Each of the Parties shall (and/or shall cause its Affiliates to)
pay such filing fees as are required of it in connection with such filings.
Without limiting the generality of the foregoing, each Party hereby covenants
and agrees that it shall (and it shall cause its Affiliates to) (i) request
expedited treatment of such filings and (ii) not retract, withdraw, cancel or
otherwise terminate any such filing without the prior written consent of the
other Party.
          (c) For purposes of Section 5.01(a), “commercially reasonable efforts”
means making the requisite filings and responding promptly to requests from
Governmental Authorities with respect thereto but shall not imply a duty to take
unreasonable measures, incur significant expenses (other than expenses of
preparing filings with Governmental Authorities and required filing fees) or
divest any assets.
     5.02 Rogersville Equipment Relocation
          (a) Promptly following the Closing Date, but prior to the six month
anniversary of the Closing Date (the “Relocation Deadline”), Buyer shall, at
Buyer’s sole cost and expense:
               (i) relocate all of the equipment from the Rogersville
compression station and the Beech Grove Trap Site, such equipment more
specifically described on Schedule 5.02(a), Part I (the ’Rogersville
Equipment”), to the Relocation Point, but Buyer shall not relocate any of the
equipment listed on Schedule 5.02(a), Part II (the “Excluded Rogersville
Equipment”);
               (ii) relocate the 10 inch receiver barrel at the Rogersville
Compression Station to the southwest corner of the Rogersville compression
station property (where the incoming 10 inch mainline crosses the fence line)
and install piping tying in the inlet and outlet sides of the Rogersville
compression station as well as tying the launcher and two inch receiver barrel
drain lines to the pipeline liquids tank;
               (iii) excluding the rainwater tank dike and truck loading pad,
remove from the Rogersville compression station all unnecessary piers, pipe
supports and dikes, and all unutilized underground and above ground piping;
               (iv) at the Beech Grove Trap Site, install, without a valve, a
continuous run of 10 inch pipe where the trap site is cut from the main line;
               (v) remove from the Beech Grove Trap Site all piers, pipe
supports, foundations and unutilized underground and above ground piping;
               (vi) restore both the Rogersville compression station site and
the Beech Grove Trap Site to their original condition, including graveling both
sites; and

8



--------------------------------------------------------------------------------



 



               (vii) relocate the input from the gathering system upstream of
the Rose Hill compressor, (the “Rose Hill Input” and, together with the
Rogersville Equipment, the “Relocation Assets”), to upstream of the Relocation
Point.
          (b) Buyer shall, prior to the removal and restoration activities
described in Section 5.02(a)(i) through 5.02(a)(vii) (the “Relocation
Activities”), obtain, in a form reasonably satisfactory to Seller, the consent
and waiver of all third parties necessary for the relocation of the Relocation
Assets, including the consent and waiver of USA Compression Partners, LP (“USA
Compression”). The consent and waiver obtained by Buyer from USA Compression
shall include a waiver of the removal restriction contained in Section 8 of USA
Compression’s Master Rental Agreement and shall allow for removal and relocation
of (i) the Equipment, as such term is defined in the Gas Compressor Proposal
Agreement for the Rogersville project, executed June 28, 2001, by USA
Compression and Evan Energy Company, as predecessor in interest to Buyer, and
(ii) the Equipment, as such term is defined in the Compression Proposal and
Agreement for the Rogersville JT Plant Site, executed April 28, 2004, by USA
Compression and Seller. Seller shall provide reasonable cooperation to Buyer in
obtaining such consent and waiver.
          (c) From the Closing Date until the completion of the relocation,
Buyer shall, with regard to the Relocation Activities, comply with the
obligations, policies, and procedures, including all environmental, health and
safety policies and procedures, contained in the Gathering System Operating and
Maintenance Agreement, dated December 1, 2004, between Seller and Daugherty
Petroleum, Inc., the parent corporation of Buyer. From the Closing Date, Buyer
shall also be solely responsible for all costs and expenses, obligations and
liabilities arising out of the Relocation Activities.
          (d) Buyer’s Relocation Activities shall meet each of the following
standards (the “Relocation Standards”):
               (i) such Relocation Activities performed by Buyer or Buyer’s
personnel, contractors or subcontractors on Seller’s property shall be
accomplished by the Relocation Deadline in accordance with all Laws applicable
to the Relocation Activities and the Relocation Assets;
               (ii) such Relocation Activities performed by Buyer or Buyer’s
personnel, contractors or subcontractors on Seller’s property shall be
accomplished in accordance with all Laws, regulations relating to health and
safety and any health and safety procedures required by Seller, including health
and safety training for all Buyer personnel, contractors and subcontractors and
initiation and maintenance of all necessary safety precautions and programs
designed to prevent injury to persons or damage to property;
               (iii) Buyer shall be solely responsible for the safety of all
Persons employed by Buyer or Buyer’s personnel, contractors or subcontractors
and any other Person on the site for any purpose relating to the Relocation
Activities performed by Buyer on Seller’s property;
               (iv) Buyer shall promptly inform Seller of all actions to be
taken with regard to the Relocation Activities and shall provide Seller with
access rights;
               (v) Buyer shall immediately report to Seller any incident
relating to health and safety, in accordance with good industry practice,
arising from the Relocation Activities by Buyer or Buyer’s personnel,
contractors or subcontractors on Seller’s property and involving Buyer
personnel, contractors, subcontractors, the public, or Seller’s property, and
Buyer shall, within 24 hours, provide to Seller a written initial report of
Buyer’s investigation of the incident, such report including a schedule for
completion of the investigation and followed up with a final report showing the
cause of the incident and any corrective action;
               (vi) Buyer shall, in all contracts or agreements entered into by
Buyer to effect the Relocation Activities, ensure that Seller also has the right
to enforce such contracts or agreements;
               (vii) Buyer shall be responsible for and agrees to protect,
indemnify and save Seller harmless from and against any and all Losses, claims,
demands and causes of action of every kind and character arising from any injury
of or death to any Person, whether contractual, in tort, or a matter of strict
liability or liability imposed by Law, caused by the Relocation Activities
performed by Buyer or Buyer’s personnel, contractors or subcontractors on
Seller’s property;

9



--------------------------------------------------------------------------------



 



               (viii) Buyer shall use reasonable commercial efforts to ensure
that the Relocation Activities performed by Buyer on Seller’s property shall be
accomplished in a manner that minimizes any interruption on and avoids any
damage to the Stone Mountain Gathering System, the East Tennessee System and any
assets of Seller relating to the Stone Mountain Gathering System;
               (ix) Buyer shall use reasonable commercial efforts to ensure
that, upon the Relocation Deadline, the Stone Mountain Gathering System,
including the Excluded Assets relating to the Stone Mountain Gathering System,
and any ancillary assets associated therewith, shall be, in the reasonable
opinion of Seller after an inspection by Seller, completely operational and
shall be in a condition equivalent to the condition prior to the relocation and
maintained in accordance with good industry practice; and
               (x) all Relocation Activities shall be completed in accordance
with good industry practice to Seller’s reasonable satisfaction.
          (e) If Buyer does not, in the reasonable opinion of Seller, (i) comply
with its obligations under Section 5.02(c) and (ii) complete the Relocation
Activities by the Relocation Deadline and in such a manner that the Relocation
Assets, the Stone Mountain Gathering System, including the Excluded Assets
relating to the Stone Mountain Gathering System, and any ancillary assets
associated therewith, are relocated in compliance with and are, upon the
Relocation Deadline, completely operational and in a condition in compliance
with the Relocation Standards, then Seller shall have the right (“Seller’s
Remedial Right”), upon the Relocation Deadline and upon notice to Buyer to cause
the relocation work to be performed in a timely manner and in compliance with
the requirements of Section 5.02, including taking any of the following actions:
               (A) effect the relocation of the Relocation Assets or completion
of any of the Relocation Activities;
               (B) remove the Relocation Assets from the Stone Mountain
Gathering System to any other location;
               (C) bypass the Relocation Assets so that they have no access to
and may not operate on the Stone Mountain Gathering System;
               (D) terminate any agreements under which the Relocation Assets
are provided or leased and allow the other party under such agreements to
reclaim the Relocation Assets;
               (E) compensate itself for any Losses arising from more than
minimal interruption on the Stone Mountain Gathering System, to the Excluded
Assets relating to the Stone Mountain Gathering System, or to any ancillary
assets associated therewith, such interruption arising from the Relocation
Activities; and
               (F) either repair or compensate itself for any Losses arising
from damage to the Relocation Assets, the Stone Mountain Gathering System, the
Excluded Assets relating to the Stone Mountain Gathering System, or to any
ancillary assets associated therewith, to the extent such damage arises from the
Relocation Activities.
     All, any or none of the Seller actions contemplated by this Section 5.02(e)
may be effected, at Seller’s sole discretion, in any manner Seller deems
appropriate and without any liability to Seller.
          (f) (i) Seller may, by providing to both Buyer and the issuing bank
notice that Seller is entitled to draw on the Letter of Credit, draw on the
Letter of Credit to reimburse Seller for any amounts incurred by Seller in
connection with Seller’s Remedial Right. Notwithstanding the foregoing sentence,
any such amounts drawn by Seller and not used by Seller in connection with
Seller’s Remedial Right (including reimbursement of amounts previously spent by
Seller) shall, within a reasonable period after completion of the relocation
work, be reimbursed to Buyer along with two and one-half percent interest per
annum on such amounts.
               (ii) Should Seller invoke Seller’s Remedial Right, Buyer further
agrees to assist Seller in effecting such relocation work, including taking any
action reasonably requested by Seller, such as providing Seller any requested
agency rights and powers of attorney.

10



--------------------------------------------------------------------------------



 



               (iii) Buyer shall be responsible for and agrees to protect,
indemnify and save Seller harmless from and against any and all Losses, claims,
demands and causes of action of every kind and character arising from any injury
or death to any Person, whether contractual, in tort, or a matter of strict
liability or liability imposed by Law, caused by any actions taken pursuant to
Seller’s Remedial Right. The foregoing indemnity shall not apply in any
incident, occurrence or claim caused by the gross negligence of Seller.
          (g) Notwithstanding the foregoing, the Parties may, by mutual
agreement and with just cause, extend the Relocation Deadline by 30 days without
penalty to Buyer. If the parties mutually agree to such extension and (i) Buyer
does not, in the reasonable opinion of Seller, comply with its obligations under
Section 5.02(e)(i) and (ii) by the end of the additional 30-day period, then
Seller may enforce Seller’s Remedial Right and Buyer shall be subject to all
liabilities under Section 5.02(f).
          (h) If Seller takes the action contemplated by Section 5.02(e)(D),
Buyer shall, upon request of Seller, assign to Seller all of Buyer’s right,
title and interest in and to the Relocation Assets affected thereby.
     5.03 Execution of Guaranty Agreement. Concurrent with the execution of this
Agreement, Buyer shall execute and deliver to Seller the Guaranty Agreement.
     5.04 Operation of Purchased Assets. From the date of this Agreement until
the earlier of the Closing Date or the termination of this Agreement:
          (a) Neither Seller nor Buyer will, without the prior written consent
of the other Party (which consent shall not be unreasonably withheld or
delayed), (i) sell, lease or otherwise dispose of any Purchased Assets or East
Tennessee Purchased Assets, other than sales of goods or services in the
Ordinary Course of Business; (ii) amend in any material respect any of the
Purchased Contracts or terminate any of the Purchased Contracts before the
expiration of the term thereof, other than to the extent any such Purchased
Contract terminates or is terminable pursuant to its terms in the Ordinary
Course of Business; (iii) execute any new contract that (y) relates solely to
the Purchased Assets and (z) will need to be assigned to Buyer at Closing;
provided, however, Seller may, without obtaining the prior written consent of
Buyer, enter into a contract with CNR, such contract with CNR substantially in
the form of the draft provided by Seller to Buyer on January 16, 2006, except
that such contract with CNR may not have an MDQ (as defined therein) of greater
than 3,700; or (iv) except as provided in this Article, commit the other party
to make capital expenditures relating solely to the Purchased Assets after the
Closing Date or the termination of this Agreement.
          (b) Seller and Buyer will continue to operate the Purchased Assets and
the East Tennessee Purchased Assets in the Ordinary Course of Business and will
make no capital expenditures outside of the Ordinary Course of Business; and
          (c) Seller and Buyer will perform all of their material obligations
under the Purchased Contracts.
     5.05 Access of Parties. Seller or Buyer shall provide the other Party and
its respective Representatives with reasonable access, upon reasonable prior
notice and during normal business hours, at the sole cost and expense of the
other Party, to the personnel of Seller or Buyer, who have material
responsibility relating to the Records to the extent such Records are only in
Seller’s or Buyer’s possession.
     5.06 Delivery and Retention of Records. On or before 60 days after the
Closing Date, Seller will deliver or cause to be delivered to Buyer, at Buyer’s
request, and Buyer will deliver or cause to be delivered to Seller, at Seller’s
request, the Records. Buyer and Seller agree to hold the Records and not to
destroy or dispose of any portion thereof for a period of 10 years from the
Closing Date or such longer time as may be required by Law, provided that, if
either Buyer or Seller desire to destroy or dispose of such Records during such
period, it will first offer in writing at least 60 days before such destruction
or disposition to surrender them to the other Party and if the other Party does
not accept such offer within 20 days after receipt of such offer, it may take
such action and following the Closing Date to afford the other Party, its
accountants, and counsel, during normal business hours, upon reasonable request,
at any time, full access to the Records and to its employees at no cost to the
other Party (other than for reasonable out-of-pocket expenses); provided that
such access will not be construed to require the disclosure of Records that
would cause the waiver of any attorney-client, work product or like privilege;
provided,

11



--------------------------------------------------------------------------------



 



further, that in the event of any litigation nothing herein shall limit any
Party’s rights of discovery under applicable Law. Buyer and Seller agree to
provide the other Party and the other Party’s Affiliates reasonable access to
the Records after the Closing Date in order for the other Party to comply with
its obligations under this Agreement (including the preparation of any required
tax returns in accordance with this Agreement and to comply with any indemnity
obligations).
     5.07 Termination of Operating Agreement. At Closing, Buyer shall execute
and deliver to Seller and Seller shall execute and deliver to Buyer an agreement
terminating the Operating Agreement, along with all rights and obligations of
Buyer and Seller under the Operating Agreement; provided, however, if the
Operating Agreement is determined to be necessary after Closing for the
operation of the Rogersville Equipment, execution of an agreement terminating
the Operating Agreement shall not be required and the Operating Agreement will
remain in effect. The determination of whether the Operating Agreement is
necessary after Closing for the operation of the Rogersville Equipment shall be
made by Seller and Seller shall notify Buyer of such determination three days
prior to Closing.
     5.08 Assignment of Purchased Contracts, ROWS and Permits. At Closing,
Seller shall assign to Buyer, to the extent assignable, all of Seller’s right,
title and interest in and to the Purchased Contracts, the ROWS and any other
agreements relating to the Purchased Assets and requested by Buyer, and to the
Permits. To the extent any of the Purchased Contracts, the ROWS, any other
agreements relating to the Purchased Assets, and the Permits are not assignable
or transferable to Buyer, Seller shall reasonably cooperate with and assist
Buyer, for up to six months after Closing, in obtaining assignment or transfer
of such agreements. If Buyer has not obtained assignment or transfer of such
agreements by the end of the six month period, Seller may terminate any and all
of such agreements. Buyer shall indemnify Seller for the cost of maintaining any
of the Purchased Contracts, the ROWS, other agreements relating to the Purchased
Assets and the Permits.
     5.09 Removal of Logos and Signs. Within 30 days after the Closing Date,
Buyer shall remove from all of the Purchased Assets any logo or sign indicating
that such assets are owned or operated by Seller or any of its Affiliates
(including signs displaying Seller’s or its Affiliate’s emergency contact
telephone number or otherwise using or displaying the name “Duke”, in whole or
in part). As promptly as practical after the Closing Date, Buyer shall post
Buyer’s emergency contact telephone numbers in place of any of Seller’s or its
Affiliate’s emergency contact telephone numbers.
     5.10 Recording. Buyer shall be solely responsible for promptly recording
all instruments related to the conveyance of the Purchased Assets, and shall
promptly furnish Seller with the recording information. Buyer shall be
responsible for all filings with state and federal agencies for change of owner
or operator and shall promptly provide Seller with the copies of all such
filings when made and confirmation thereof when received. All recording and
filing fees shall be paid by Buyer and, where paid by Seller, reimbursed by
Buyer to Seller promptly after receipt of an invoice.
     5.11 Transfer Taxes. Buyer shall pay all transfer Taxes (including sales,
real property, use, excise, stock, stamp, documentary, filing, recording,
permit, license, authorization and similar Taxes, filing fees and similar
charges) resulting from the sale of the Purchased Assets. Buyer shall prepare
and timely file all Tax Returns or other documentation relating to such transfer
Taxes; provided, however, that to the extent required by applicable Laws, Seller
will join in the execution of any such Tax Returns or other documents relating
to such Taxes.
     5.12 Certificate of Non-Foreign Status. On the Closing Date, Seller shall
deliver to Buyer a certificate of non-foreign status substantially in the form
of in Exhibit I attached hereto.
     5.13 Purchase Consideration Allocation for Tax Purposes. Seller and Buyer
agree, for the purpose of making the requisite filings under Section 1060 of the
Code and the regulations thereunder, to allocate the Purchase Price among the
Purchased Assets in accordance with Schedule 5.13. Seller and Buyer each agree
to report the federal, state and local income and other tax consequences of the
transactions contemplated herein, and in particular to report the information
required by Section 1060(b) of the Code, in a manner consistent with such
allocation.
     5.14 Prorations of Property Taxes. Any property Tax assessed against or
pertaining to the Purchased Assets for the taxable period that includes the
Closing Date shall be prorated between Buyer and Seller as of the Closing Date,
and Buyer shall be responsible for filing all required reports and paying all
such taxes due with

12



--------------------------------------------------------------------------------



 



respect to the tax period within which the Closing Date occurs. In the event the
amount of any such property Tax cannot be ascertained as of the Closing Date,
then prorations shall be made on the basis of the preceding year. Buyer shall
receive a credit against the Purchase Price on the Closing Date for Seller’s pro
rata portion of such property Taxes, and all prorations shall be deemed to be
final as of the Closing Date.
ARTICLE 6
CONDITIONS TO OBLIGATIONS OF BUYER
     The obligation of Buyer to consummate the transactions contemplated by
Section 2.01 is subject to the fulfillment, at or before the Closing, of each of
the following conditions (all or any of which may be waived in whole or in part
by Buyer in its sole discretion):
     6.01 Representations and Warranties. The representations and warranties
made by Seller in Article 3 shall be correct, in all material respects, on and
as of the Closing Date as though made on and as of the Closing Date, other than
any such representation or warranty that is expressly made as of an earlier date
(provided that such representation or warranty was correct as of such earlier
date).
     6.02 Performance. Seller shall have performed and complied with, in all
material respects, the agreements, covenants and obligations under this
Agreement required to be so performed or complied with by Seller prior to or at
Closing.
     6.03 Officer’s Certificates. Seller shall have delivered to Buyer a
certificate, dated the Closing Date and executed by the President or a Vice
President of Seller, reasonably satisfactory in form and substance to Buyer, as
to the matters set forth in Sections 6.01 and 6.02 with respect to Seller.
     6.04 Orders and Laws. There shall not be in effect, pending or threatened
on the Closing Date any Order or Law restraining, enjoining or otherwise
prohibiting or making illegal, or any pending Proceeding (filed by a Person
other than Buyer or any of its Affiliates) threatening to restrain, enjoin or
otherwise prohibit or make illegal, the consummation of the transactions
contemplated by this Agreement.
ARTICLE 7
CONDITIONS TO OBLIGATIONS OF SELLER
     The obligation of Seller to consummate the transactions contemplated by
Section 2.01 is subject to the fulfillment, at or before the Closing, of each of
the following conditions (all or any of which may be waived in whole or in part
by Seller in its sole discretion):
     7.01 Representations and Warranties. The representations and warranties
made by Buyer in Article 4 shall be correct, in all material respects, on and as
of the Closing Date as though made on and as of the Closing Date, other than any
such representation or warranty that is expressly made as of an earlier date
(provided that such representation or warranty was correct as of such earlier
date).
     7.02 Performance. Buyer shall have performed and complied with, in all
material respects, the agreements, covenants and obligations under this
Agreement required to be so performed or complied with by Buyer prior to or at
Closing.
     7.03 Officer’s Certificates. Buyer shall have delivered to Seller a
certificate, dated the Closing Date and executed by the President or a Vice
President of Buyer, reasonably satisfactory in form and substance to Seller, as
to the matters set forth in Sections 7.01 and 7.02 with respect to Buyer.
     7.04 Orders and Laws. There shall not be in effect, pending or threatened
on the Closing Date any Order or Law restraining, enjoining or otherwise
prohibiting or making illegal, or any pending Proceeding (filed by a Person
other than Seller or any of its Affiliates) threatening to restrain, enjoin or
otherwise prohibit or make illegal, the consummation of the transactions
contemplated by this Agreement.
     7.05 Prior Notice Filing with FERC. The FERC proceeding initiated by the
Prior Notice Filing with FERC shall have terminated with East Tennessee having
the necessary authorization to acquire the East Tennessee

13



--------------------------------------------------------------------------------



 



Purchased Assets either because (a) no Person shall have filed a protest with
FERC regarding the Prior Notice Filing with FERC or any protest filed was
withdrawn or dismissed in accordance with Section 157.205(g) of FERC’s
regulations, or (b) FERC shall have treated the Prior Notice Filing with FERC as
an application under Section 7 of the Natural Gas Act and FERC shall have issued
a final, non-appealable order granting East Tennessee authorization to acquire
the East Tennessee Purchased Assets.
ARTICLE 8
SURVIVAL; NO OTHER REPRESENTATIONS
     8.01 Survival. The representations and warranties of the Parties contained
in this Agreement shall survive the Closing, and all such representations and
warranties shall terminate on the date that is 365 days after the Closing Date.
No Party shall have any liability with respect to any representation and
warranty once such representation and warranty has terminated unless, and only
to the extent that, a Claim with respect thereto has been initiated on or before
such date.
     8.02 NO OTHER REPRESENTATIONS THE PURCHASED ASSETS ARE SOLD “AS IS, WHERE
IS” AND SELLER MAKES NO REPRESENTATION OR WARRANTY WHATSOEVER, EXPRESS OR
IMPLIED, INCLUDING ANY IMPLIED REPRESENTATION OR WARRANTY AS TO CONDITION,
MERCHANTABILITY, USAGE, SUITABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE WITH
RESPECT TO THE PURCHASED ASSETS OR ANY PART THEREOF, EXCEPT THOSE
REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS AGREEMENT AND ANY OFFICER’S
CERTIFICATE DELIVERED AT THE CLOSING IN CONNECTION HEREWITH.
ARTICLE 9
INDEMNIFICATION; LIMITATIONS ON DAMAGES
     9.01 Indemnification.
          (a) Seller hereby agrees that if Buyer (i) complies with its
obligations under Section 5.02(c) and (ii) effects the Relocation Activities by
the Relocation Deadline, as it may be extended in accordance with
Section 5.02(g) hereof, and in compliance with the Relocation Standards, then
Seller shall indemnify and hold Buyer harmless from any and all claims brought
by any third party who is a party to a gas transportation contract with Seller
for damages under such contract caused by the Relocation Activities. This
indemnity shall apply for any such claim only until the end of the statute of
limitations period applicable to such claim under such third party’s gas
transportation contract with Seller. Seller shall advise Buyer of all third
party gas transportation contracts that may be affected by the Relocation
Activities and shall represent that Seller has provided all third parties with
proper notice of said relocation, so as to not be in violation of any third
party gas transportation contracts. If Buyer does not (A) comply with its
obligations under Section 5.02(c) or (B) effect the Relocation Activities by the
Relocation Deadline and in compliance with the Relocation Standards, then the
foregoing indemnity obligation shall not arise or apply to Seller.
          (b) Seller’s aggregate liability under this Section 9.01 shall not
exceed Five Hundred Thousand Dollars ($500,000.00).
          (c) Upon notice to Buyer from any third party of any matter that may
give rise to claims for which Seller may be held liable under this Section 9.01,
Buyer shall promptly (and in any event within two Business Days after receiving
such notice) notify Seller thereof in writing. Seller shall have the right to
assume and thereafter conduct the defense of such matter with counsel of its
choice; provided, however, that Seller will not consent to the entry of any
judgment or enter into any settlement with respect to the matter without the
prior written consent of Buyer (not to be withheld unreasonably) unless the
judgment or proposed settlement of the matter involves only the payment of money
damages and does not impose an injunction or other equitable relief upon Buyer.
Unless and until Seller assumes the defense of the matter, Buyer may take
reasonable actions to defend against the matter.
     9.02 Limitation of Liability. Notwithstanding any provision hereof to the
contrary, except in Section 9.01 in no event shall Seller be liable for any
damages whether based on contract, tort, statute, strict liability, common law
or otherwise, (a) unless and until the aggregate amount of Losses with respect
to all breaches of this

14



--------------------------------------------------------------------------------



 



Agreement exceeds One Million Dollars ($1,000,000.00) (the “Deductible”) and
(b) then only (i) for the amount of such damages in excess of the Deductible and
(ii) to a maximum of an amount equal to the Liability Cap.
ARTICLE 10
TERMINATION
     10.01 Termination. This Agreement may be terminated, and the transactions
contemplated hereby may be abandoned, at any time before Closing by notice
thereof by the terminating Party to the other Party as follows:
          (a) by mutual written agreement of Seller and Buyer;
          (b) at any time after the four-month anniversary of this Agreement, by
Seller, by notice of termination given to Buyer, or by Buyer, by notice of
termination given to Seller; or
          (c) if a Party is in breach of the terms of this Agreement and fails
to cure such breach within 30 days after notice from the other Party, by notice
of termination from the other Party.
     10.02 Effect of Termination. Except as provided in the following sentence,
if this Agreement is terminated pursuant to Section 10.01 there will be no
liability or obligation on the part of either Party or Guarantor with respect to
the transactions contemplated by this Agreement. If this Agreement is terminated
pursuant to Section 10.01, then any Party may pursue any rights and remedies
available at Law or in equity subject to the limitations set forth in Article 9
and Section 11.09. Notwithstanding the foregoing, the provisions of Articles 1,
5, 8, 9, 10 and 11 shall continue to survive following any termination of this
Agreement.
ARTICLE 11
OTHER PROVISIONS
     11.01 Notices. Notices, where required herein, shall be in writing and
shall be sufficiently given if delivered personally, by prepaid acknowledgement
receipt, by registered mail, by a recognized overnight delivery service or by
fax or other electronic means directed as follows:
          In the event of notice to Buyer:
NGAS Gathering, LLC
120 Prosperous Place, Suite 201
Lexington, KY 40509
Attention: William G. Barr III, Chief Executive Officer
Fax: (859) 263-4228
          With a copy to:
NGAS Gathering, LLC
120 Prosperous Place, Suite 201
Lexington, KY 40509
Attention: Stephen P. Carson, Senior Corporate Counsel
Fax: (859) 263-4228

15



--------------------------------------------------------------------------------



 



          In the event of notice to Guarantor:
Daugherty Petroleum, Inc.
120 Prosperous Place, Suite 201
Lexington, KY 40509
Attention: William G. Barr III, Chief Executive Officer
Fax: (859) 263-4228
          In the event of notice to Seller:
Duke Energy Gas Transmission, LLC
5400 Westheimer Court
Houston, Texas 77056-5310
Attention: Managing Director, Strategic Planning and Development
Fax: (713) 627-4652
          With a copy to:
Duke Energy Gas Transmission
5400 Westheimer Court
Houston, Texas 77056-5310
Attention: Associate General Counsel
Fax: (713) 386-4694
Each such notice shall be deemed to have been received upon the earliest to
occur of (i) actual delivery, (ii) in the case of prepaid acknowledgment receipt
notices or registered mail, five days after being deposited in the mail
addressed as aforesaid, (iii) in the case of notices sent by fax or other
electronic means, on the next Business Day following the date of transmission
(provided that the original of such notice is promptly sent by prepaid
acknowledgement receipt, registered mail or overnight delivery service as
aforesaid) and (iv) in the case of notice by overnight delivery service, two
days after being sent addressed as aforesaid. Any Party may change its address
or fax number hereunder from time to time by giving notice of such to each of
the other parties.
     11.02 Entire Agreement. This Agreement, together with the Schedules and
Exhibits hereto, supersedes all prior discussions and agreements, whether
written or oral, between the Parties with respect to the subject matter hereof,
and contains the sole and entire agreement among the Parties with respect to the
subject matter hereof.
     11.03 Expenses. Except as otherwise expressly provided in this Agreement,
whether or not the transactions contemplated hereby are consummated, each Party
shall pay its own costs and expenses incurred in connection with the negotiation
and execution of this Agreement and the consummation of the transactions
contemplated hereby.
     11.04 Press Releases; Disclosure. Neither Party nor Guarantor shall issue
any press release or make any public announcement relating to the subject matter
of this Agreement without the prior written approval of the other Party, which
approval shall not be unreasonably withheld or delayed; provided that either
Party or Guarantor may make any public disclosure it believes in good faith is
required by applicable Law or any listing or trading agreement concerning its
publicly traded securities (in which case the disclosing Party or Guarantor will
advise the other Party before making the disclosure).
     11.05 Waiver. Any term or condition of this Agreement may be waived at any
time by the Party that is entitled to the benefit thereof, but no such waiver
shall be effective unless set forth in a written instrument duly executed by or
on behalf of the Party waiving such term or condition. No waiver by a Party of
any term or condition of this Agreement, in any one or more instances, shall be
deemed to be or construed as a waiver of the same or any other term or condition
of this Agreement on any future occasion. All remedies, either under this
Agreement or by Law (except as limited by this Agreement), are cumulative and
not alternative.

16



--------------------------------------------------------------------------------



 



     11.06 Amendment. This Agreement may be amended, supplemented or modified
only by a written instrument duly executed by or on behalf of each of the
Parties.
     11.07 No Third Party Beneficiary. Except as otherwise expressly provided in
Article 10, the terms and provisions of this Agreement are intended solely for
the benefit of each Party and their respective successors and permitted assigns,
and it is not the intention of the Parties to confer third-party beneficiary
rights upon any other Person.
     11.08 Assignment; Binding Effect. Neither this Agreement nor any right,
interest or obligation hereunder may be assigned or delegated by any Party
without the prior written consent of the other Party; provided, however, that
under no circumstances will any such consent be conditioned upon the receipt of
additional consideration. Subject to the preceding sentence, this Agreement is
binding upon, inures to the benefit of and is enforceable by the Parties and
their respective successors and permitted assigns. Any assignment or delegation
in violation of this Section 11.08 shall be null and void and without any force
or effect.
     11.09 No Consequential, Incidental or Punitive Damages. NOTWITHSTANDING
ANYTHING TO THE CONTRARY IN THIS AGREEMENT, NEITHER PARTY NOR GUARANTOR SHALL BE
LIABLE TO ANY OTHER PERSON FOR CONSEQUENTIAL, INCIDENTAL, SPECIAL, INDIRECT OR
PUNITIVE DAMAGES, OR LOST REVENUES OR PROFITS, INCLUDING DECLINE IN MARKET
CAPITALIZATION, OR INCREASED COST OF CAPITAL OR BORROWING, FOR ANY REASON WITH
RESPECT TO ANY MATTER ARISING OUT OF OR RELATING TO THIS AGREEMENT, WHETHER
BASED ON STATUTE, CONTRACT, TORT, STRICT LIABILITY, COMMON LAW OR OTHERWISE, AND
WHETHER OR NOT ARISING FROM THE OTHER PARTY’S SOLE, JOINT OR CONCURRENT
NEGLIGENCE, STRICT LIABILITY OR OTHER FAULT. THE PARTIES HEREBY ACKNOWLEDGE AND
AGREE THAT, AS TO ANY MATTER FOR WHICH A PARTY HAS RECOURSE HEREUNDER, ANY
DAMAGES SUCH PARTY OR GUARANTOR MAY OWE A THIRD PARTY AS A RESULT OF SUCH MATTER
SHALL BE DIRECT DAMAGES FOR ALL PURPOSES OF THIS SECTION 11.09.
     11.10 Headings. The headings used in this Agreement have been inserted for
convenience of reference only and do not define or limit the provisions hereof.
     11.11 Invalid Provisions. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under any present or future Law, and if the
rights or obligations of either Party or Guarantor under this Agreement will not
be materially and adversely affected thereby, (a) such provision shall be fully
severable, (b) this Agreement shall be construed and enforced as if such
illegal, invalid or unenforceable provision had never constituted a part hereof,
(c) the remaining provisions of this Agreement shall remain in full force and
effect and shall not be affected by the illegal, invalid or unenforceable
provision or by its severance herefrom and (d) in lieu of such illegal, invalid
or unenforceable provision, there shall be added automatically as a part of this
Agreement a legal, valid and enforceable provision as similar in terms to such
illegal, invalid or unenforceable provision as may be possible.
     11.12 Governing Law. The Laws of the State of Delaware applicable to
contracts made and to be performed entirely within the State of Delaware govern
all matters arising out of or relating to this Agreement and the transactions
contemplated hereby, including its interpretation, construction, performance and
enforcement, without regard to any choice of law or other principle that would
require application of another Law.
     11.13 Counterparts. This Agreement may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed to be an
original, but all of which together shall constitute one and the same
instrument. The signatures of both Parties and Guarantor need not appear on the
same counterpart, and delivery of an executed counterpart signature page by
facsimile is as effective as executing and delivering this Agreement in the
presence of the other Party and Guarantor to this Agreement.
     11.14 Further Assurances. Each Party and Guarantor agree, upon the request
of the other Party from time to time before and after the Closing Date, to do,
execute, acknowledge and deliver such other acts, consents, instruments,
documents and other assurances as may be reasonably necessary to carry out and
perform the transactions contemplated by this Agreement.

17



--------------------------------------------------------------------------------



 



     11.15 Arbitration. Any Claim, counterclaim, demand, cause of action,
dispute and controversy arising out of or relating to this Agreement (or any
agreement delivered in connection with this Agreement) or in any way relating to
the subject matter of this Agreement involving the Parties, Guarantor or their
Representatives (each, a “Dispute”), even if such Dispute allegedly is
extra-contractual in nature, sounds in statute, contract, tort, strict
liability, common law or otherwise or arises under federal, foreign, provincial
or state Law, shall be resolved by final and binding arbitration; provided that
the foregoing shall not preclude equitable or other judicial relief to enforce
the provisions of this Section 11.15 or to preserve the status quo pending
resolution of Disputes by final and binding arbitration as provided in this
Section 11.15. Arbitration shall be conducted in English in accordance with the
International Arbitration Rules of the American Arbitration Association, but
only to the extent that such rules are not in conflict with this Agreement.
Arbitration may be initiated by one Party serving notice of arbitration (“Notice
of Arbitration”) on the other Party or Guarantor. The validity, construction and
interpretation of this agreement to arbitrate, and all other procedural aspects
of the arbitration conducted pursuant hereto shall be decided by the
arbitrators. In deciding the substance of any Dispute, the arbitrators shall
refer first to the provisions of this Agreement and then to the governing Law.
The arbitrators shall have no authority to award any type of damages that are
prohibited in Section 11.09 under any circumstances, regardless of whether such
damages may be available under federal, foreign, provincial or state Law, or
under the International Arbitration Rules of the American Arbitration
Association, and the Parties and Guarantor hereby waive their right, if any, to
recover any such damages. The Parties and Guarantor hereby waive to the maximum
extent permitted any right they may have to appeal or object to the enforcement
of any decision or award by the arbitrators. Each Party and Guarantor agree that
any arbitration award against it may be enforced in any jurisdiction in which
such Party or Guarantor holds or keeps assets or in which such Party or
Guarantor is subject to jurisdiction, and that judgment on any arbitration award
may be entered by any court having jurisdiction. The agreement to arbitrate in
this Section 11.15 and any arbitration award shall be binding on the Parties,
Guarantor and their subsidiaries and their respective successors and assignees.
The arbitration proceeding shall be conducted in Wilmington, Delaware. Within
30 days of the Notice of Arbitration, Seller and Buyer shall each select one
arbitrator. The two arbitrators shall select a third arbitrator, who shall be
the presiding arbitrator. All three arbitrators shall be independent Neutral
Parties. If the two Party-appointed arbitrators are unable to agree on a third
arbitrator within 60 days from initiation of arbitration, then a third
arbitrator shall be selected by the American Arbitration Association office in
New York, New York, with input from the Parties and the two Party-appointed
arbitrators. To the fullest extent permitted by Law, any arbitration proceeding
and the arbitrators award shall be maintained in confidence by the Parties. The
arbitrators shall be instructed to conclude the matter within one year and to
render a reasoned opinion setting forth the basis for their decision. The
Parties shall initially split the costs of the arbitrators and the proceedings,
but the arbitrators may assess the costs of the arbitration and the legal costs
of the Parties against the non-prevailing Party, as they deem appropriate. Any
award shall provide for interest from the date of breach to the date of payment.
Each Party and Guarantor hereby irrevocably submit to the non-exclusive
jurisdiction of the courts of the State of Delaware, County of New Castle, and
of the United States of America for the District of Delaware for the purpose of
enforcing any award under this Section 11.15. This Section 11.15 shall survive
the Closing and the termination of this Agreement.
[Remainder of this page intentionally left blank.]

18



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by
a duly authorized officer of each party hereto as of the date first above
written.

                      NGAS GATHERING, LLC, a Kentucky limited liability
company    
 
                    By:   DAUGHERTY PETROLEUM, INC.,             Managing Member
   
 
               
 
      By:   /s/ William G Barr, III    
 
               
 
          William G Barr, III,    
 
          Chief Executive Officer    
 
                    DAUGHERTY PETROLEUM, INC., a Kentucky corporation    
 
                    By:   /s/ William G Barr, III                          
William G Barr, III,             Chief Executive Officer    
 
                    DUKE ENERGY GAS SERVICES, LLC, a Delaware limited liability
company    
 
               
 
  By:                          
 
  Name:                          
 
  Title:                          

19